                   Case 8:20-cv-01311-BKS-DJS Document 22 Filed 02/03/21 Page 1 of 2

                                                                                                  Baker & McKenzie LLP

                                                                                                  452 Fifth Avenue
                                                                                                  New York, NY 10018
                                                                                                  United States

                                                                                                  Tel: +1 212 626 4100
                                                                                                  Fax: +1 212 310 1600
                                                                                                  www.bakermckenzie.com


Asia Pacific
Bangkok
Beijing
Brisbane                    February 03, 2021
Hanoi
Ho Chi Minh City
Hong Kong
Jakarta                     VIA ECF
Kuala Lumpur*
Manila*
Melbourne
Seoul
Shanghai
                            Honorable Brenda K. Sannes
Singapore
Sydney
                            U.S. District Judge
T aipei
T okyo                      Northern District of New York
Yangon
                            Federal Building and U.S. Courthouse
Europe, Middle East
& Africa                    P.O. Box 7346
Abu Dhabi
Almaty                      Syracuse, New York 13261-7346
Amsterdam
Antwerp
Bahrain
Barcelona
Berlin
Brussels                    Re:      Brown v. Google, LLC and Google Payment Corp.
Budapest
Cairo
Casablanca
                                     Civil Action No. 8:20-cv-1311 (BKS/DJS)
Doha
Dubai
Dusseldorf
Frankfurt/Main
                            Dear Judge Sannes,
Geneva
Istanbul
Jeddah*                     We represent Defendants Google LLC and Google Payment Corp. in the above-
Johannesburg
Kyiv
London
                            captioned matter. We write to jointly request that the Court enter the briefing schedule
Luxembourg
Madrid
                            set forth below with regard to Defendants’ Motion to Dismiss (Doc. 21).
Milan
Moscow
Munich                      On December 22, 2020, the Court granted Defendants’ letter motion requesting an
Paris
Prague
Riyadh*
                            extension of time to respond to the Complaint, as well as the request that Plaintiff have
Rome
St. Petersburg
                            at least sixty (60) days to respond. Thus, the parties now jointly request that Defendants
Stockholm
Vienna
                            have thirty (30) days after that response to file a reply, in accordance with the following
Warsaw
Zurich                      briefing schedule:
The Americas
Bogota
Brasilia**
                                     1.       Plaintiff’s response to the Motion will be due March 31, 2021.
Buenos Aires
Caracas
Chicago                              2.       Defendants’ reply will be due on April 30, 2021.
Dallas
Guadalajara
Houston
Juarez
                            Plaintiff’s counsel has filed similar cases involving similar allegations against Google
Lima
Los Angeles                 Payment Corp. and Google LLC in Alabama, New Mexico, and Mississippi. The
Mexico City
Miami                       parties are seeking by agreement the same briefing scheduling in each of these other
Monterrey
New York
Palo Alto
                            cases. Thus, the briefing schedule requested by the parties would align the response
Porto Alegre**
Rio de Janeiro**
                            and reply dates in each of these cases.
San Francisco
Santiago
Sao Paulo**
T ijuana
                            As indicated above, the parties make this motion jointly. The requested briefing
T oronto
Valencia
                            schedule will not cause undue delay or prejudice the parties’ rights or interests in the
Washington, DC              matter. Google LLC and Google Payment Corp. make this motion for extension of
* Associated Firm
** In cooperation with      time without waiver of any defense as to personal jurisdiction or venue.
T rench, Rossi e Watanabe
Advogados
                            Respectfully submitted,


                            Baker & McKenzie LLP is a member of Baker & McKenzie International.
Case 8:20-cv-01311-BKS-DJS Document 22 Filed 02/03/21 Page 2 of 2




      /s/ Catherine Y. Stillman
      Catherine Y. Stillman
      Christina N. Cerutti
      Attorneys for Defendants
      BAKER & MCKENZIE LLP
      452 Fifth Avenue
      New York, New York 10018
      catherine.stillman@bakermckenzie.com
      christina.cerutti@bakermckenzie.com


      CC:    Dargan M. Ware
             Wesley Barnett
             Attorneys for Plaintiff
             DAVIS & NORRIS, LLP
             2154 Highland Avenue S.
             Birmingham, AL 35205
             dware@davisnorris.com
             wbarnett@davisnorris.com




                                                                    2
